Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 June 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes June 7 1777
Agreeable to my Intention I plainly told Mr. S that the Conditions of partnership which he proposed would not answer. He again told me that he thought that Sum would be sufficient for the purpose, but that the Goods being in hand any Funds in his power to raise should not be wanting. He said however he would agree to advance 20,000 Livres more if it should be wanted, which should not be joined to the Capital, but passed to his Credit, without Interest. He consents also to an article for Dissolution in case the Business should be found not to answer, and that whatever you please to allow me by way of Salary for the Packets, overseeing the reparation of the arms, shipping such Goods as may come to me in Bales, and other Business not of a Commission nature, should be independant of this partnership, but that it should include all public as well as private Business which relates to the Sales of american Cargoes and the purchase of others in return on which a merchants Commission can be charged.

I confess myself much attached to this Gentlemans family and (what I would not say to any one else) I have every reason to believe that I stand extreemly well with his 2d. Daughter. She is indeed a lovely Girl, but my Situation has been such that I have made no declaration, tho as far as her modesty will allow I am sure it would not be ill receivd on her part. The permanency of my Circumstances is the only requisite, to be equally so on the Side of her Parents.
While I am opening my heart to you on this Subject, I can’t forbear doing it on another in which you will find I have been foolish, but I hope not criminal. I have acted as other young men of warm passions have acted, but I have not deviated from the smallest promise, nor can I boast of a difficult Conquest; I don’t mean to throw a Reflection on the poor Girl by the Facility of my Success, perhaps it is a circumstance that ought more to insure my Friendship to her, being the Effect of an unhappy liking she took for me. You will by this time perceive that I mean to tell you I have a Girl in England who has produced me a fine Boy. She was a sort of Confidante to a Noblemans Lady, and since a Milliner; my acquantance with her, my success, (if I may so [call] it,) was without a plan, and wholly the Effect [of accid?]ent. I have neither room or time to enter [into all?] the Details, but I flatter myself if you knew every particular, you would lay more to the score of Folly than of Villany. I have more than once attempted to tell you this, but I had not often opportunity, of seeing you alone, and when I had I felt too much awe upon me to do it. I feared your displeasure, but upon reflection I think I should deserve it more if I concealed it from you, than I can by this frank confession, which I make because I do not wish to keep any circumstance of my life a Secret from you.
The money I have paid to Mr. Vaughan was for this purpose, he has kindly transacted the whole for me hitherto, and I propose [to] request him to continue his friendship by paying for me £25 per an. till the Boy is Six Years of age, when wherever I am I mean he shall be with me.
I beg Sir you will pardon the freedom of this and favour me with a Line that I may know if my conduct has merited your displeasure. I do not expect other than that you should disapprove of it, but ’tis done and I can’t recall it. I am most dutifully and affectionately Yours
J Williams
 
Addressed: The Hon. / Doctor Franklin / Passy
